Citation Nr: 1510337	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a certificate of eligibility for an automobile allowance and specially adapted equipment or specially adapted equipment only.

2. Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure, exposure to contaminated water at Camp Lejeune, and as secondary to acid reflux and Barrett's Esophagus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Veteran and his wife presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is associated with the Virtual VA paperless claims processing system (Virtual VA).  

Virtual VA also contains VA treatment records from the North Texas Healthcare System dated March 1999 to October 2012, treatment records from the M.D. Anderson Cancer Center dated September 2010 to August 2013, and an August 2014 notice letter.  Other documents on Virtual VA are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

This is a paperless file located on the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for acid reflux, to include as due to exposure to contaminated water at Camp Lejeune, and entitlement to service connection for Barrett's Esophagus, to include as due to exposure to contaminated water at Camp Lejeune and as secondary to acid reflux, have been raised by the Veteran's October 2014 Travel Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also September 2013 Veteran statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for esophageal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Louisville, Kentucky, RO.


FINDING OF FACT

The Veteran's service-connected disabilities do not involve the physical loss or permanent loss of use of his hands or feet, permanent impairment of vision in both eyes to the specified degree, scar formation resulting from severe burn injury, or ankylosis of his knees or hips.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for an automobile allowance and specially adapted equipment or adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

	(CONTINUED ON NEXT PAGE)


      Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided pre-adjudication VCAA notice by a letter dated in January 2011.  The Veteran was advised of the evidence needed to substantiate his claim for a certificate of eligibility for an automobile allowance and specially adapted equipment or specially adapted equipment only.  The Veteran was also notified as to what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for the effective date of the claim.  

In an August 2014 VCAA notice letter, the Veteran was informed that the law governing entitlement to a certificate of eligibility for an automobile allowance and specially adapted equipment had been amended to include a severe burn injury as a qualifying disability, and as to what the evidence must show to substantiate his claim based on a severe burn injury.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In September 2012, the Veteran was afforded a VA examination in connection with a separate claim for aid and attendance, which is not currently before the Board.  However, the September 2012 VA examiner considered the Veteran's reports regarding his physical symptoms and limitations, and conducted physical examinations.  Based on the foregoing, the September 2012 examiner provided information regarding the Veteran's ability to use his extremities.  The September 2012 VA examiner did not fully discuss the Veteran's visual acuity or any severe burn injuries, however the Veteran is not service-connected for an eye or burn disability, and the Veteran has not indicated that he suffered any severe burn injuries as a result of his active duty service.  Further, the Veteran has not indicated that his physical limitations have worsened since the VA examination in September 2012, and the evidence of record does not indicate the Veteran's condition has worsened.  Given the foregoing, the Board finds the September 2012 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for a certificate of eligibility for an automobile allowance and specially adapted equipment or specially adapted equipment only.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As part of the duty to assist, the Veteran was also afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, with respect to the appellant's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; (iii) The permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) Deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808(b) (2014).

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Here, the Veteran is service connected for cervical spine disc disease, lumbar spine degenerative joint disease, degenerative joint disease of the right shoulder (dominant), right lower extremity radiculopathy associated with lumbar spine degenerative joint disease, left knee degenerative joint disease, right knee degenerative joint disease, bilateral tinea pedis and onychomycosis, and a scar associated with left knee degenerative joint disease.  The Veteran is also service connected for coronary artery disease, posttraumatic stress disorder, puritius ani, pseudofolliculitis barbae, hemorrhoids, and myofascial pain syndrome. 

The Veteran contends that he requires an automobile or other conveyance, and necessary adaptive equipment because of his bilateral knees, bilateral carpal tunnel syndrome, breaks in his left arm with residuals which have resulted in very limited use of his left arm and hand, and in order to transport his motorized wheelchair.  See October 2012 Travel Board hearing testimony; September 2013 Veteran statement; February 2011 Veteran statement; January 2011 Veteran statement.  

In September 2011, the Veteran's treating VA ambulatory care physician, Dr. J.J.L., filled out the Certificate of Eligibility section of VA Form 21-4502, Application for Automobile or Other Conveyance and Adaptive Equipment.  Dr. J.J.L. selected the qualifying disabilities of permanent loss of use of both feet, and permanent loss of use of the left hand.  

In an accompanying September 2011 VA primary care administrative note, Dr. J.J.L. stated, "[The Veteran] has [a] long history of degenerative disc disease of lumbar, thoracic, and cervical vertebrae, with cervical stenosis.  These conditions have affected his strength [and] coordination in both lower extremities resulting in limited ability to ambulate on a regular and routine basis.  He also has a PMH [past medical history] of ORIF [open reduction internal fixation] of L [left] elbow, with residual restriction of function as a result of that.  He is service connection for knee condition, intervertebral disc syndrome, lumbar/cervical strain, and limited motion of [the] L [left] arm.  [The Veteran] has a motorized wheel chair [sic], but his current vehicle is not able to be adapted to allow for transport of his chair.  Based on his PMH [past medical history] it appears that he qualifies for consideration of automobile allowance and/or adaptive equipment through the VCAA."

First, the Board notes that service connection for fracture of the left proximal radius, a left elbow condition, and carpal tunnel syndrome of the bilateral hands were previously denied.  See April 2005 rating decision; August 2004 rating decision.  As discussed above, a cervical spine disability, lumbar spine disability, right lower extremity radiculopathy associated with the lumbar spine disability, and bilateral knee disabilities are service connected.

Although Dr. J.J.L. notes that the Veteran's service-connected disabilities have affected the strength and coordination of the Veteran's lower extremities, limiting his ability to ambulate, Dr. J.J.L. did not indicate that the Veteran has permanent loss of use of one or both of his feet.  See 38 C.F.R. §§ 3.350(a)(2), 3.808(b)(1).  Dr. J.J.L. also did not indicate that the Veteran's service-connected disabilities result in ankylosis of one or both knees or one or both hips.  See 38 C.F.R. § 3.808(b)(5).  Further, although the Veteran's left arm and hand are not service-connected, Dr. J.J.L. also did not indicate that the Veteran suffers from permanent loss of use of his hand, only that he suffers from a "residual restriction of function."  See 38 C.F.R. § 38 C.F.R. §§ 3.350(a)(2), 3.808(b)(2).

Further, the Board finds the objective medical evidence of record does not indicate that the Veteran qualifies as an "eligible person" under 38 U.S.C.A. § 3901 for entitlement to an automobile allowance and adaptive equipment, or adaptive equipment only.

Upon VA examination in September 2012, the VA examiner noted that the Veteran was able to walk without the assistance of another person, though only within his home, that he required use of a cane, and that his gait was unstable due to his lower back and knee problems.  She also reported that the Veteran had mild or moderate impairment of the strength and coordination of the bilateral upper extremities, as well as limitation of the joint motion and muscle weakness in the bilateral lower extremities.  The VA examiner reported that the Veteran constantly uses a wheelchair for lumbar and knee stabilization and support.

Specifically regarding the Veteran's service-connected back disability, the September 2012 VA examiner noted the Veteran's reports of daily pain, stiffness, and radiating pain down both legs, often accompanied by numbness and tingling.  Upon examination, the VA examiner noted the Veteran experienced instability of station and disturbance of locomotion after repetitive use of his thoracolumbar spine.  Muscle strength testing revealed active movement against gravity in the bilateral hip flexion, bilateral knee flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran also had normal deep tendon reflexes in his bilateral knees and ankles, and normal sensory examination findings in the bilateral lower extremities.  The examiner further noted the Veteran's reports of radiculopathy symptoms of moderate pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  Finally, the September 2012 VA examiner stated that there was not functional impairment of either the right or left lower extremity due to the thoracolumbar spine condition that no effective function remained other than that which would be equally well served by an amputation with prosthesis. 

Specifically regarding the Veteran's service-connected neck disability, the September 2012 VA examiner noted the Veteran's report of daily severe neck pain and stiffness which seemed to radiate into his upper trapezius muscles and shoulders.  The VA examiner also noted the Veteran's complaints of bilateral carpal tunnel syndrome.  Upon examination, muscle strength testing revealed active movement against gravity in the bilateral elbow flexion and elbow extension, bilateral wrist flexion and extension, and bilateral finger flexion and abduction.  The Veteran had normal deep tendon reflexes in his bilateral biceps, triceps, and brachioradialis, as well as a normal sensory examination for the bilateral upper extremities.  The VA examiner further noted the Veteran's reports of radiculopathy symptoms of moderate intermittent pain in the bilateral upper extremities, moderate paresthesias and/or dysesthesias of the bilateral upper extremities, and moderate numbness in the bilateral upper extremities.  Finally, the September 2012 VA examiner stated that there was not functional impairment of either the right or left upper extremity due to the cervical spine condition that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Specifically regarding the Veteran's service-connected bilateral knee disabilities, the September 2012 VA examiner noted the Veteran's reports of bilateral knee arthritis, with pain, stiffness and swelling, and that his daily bilateral knee pain makes it very difficult for the Veteran to walk at all.  The VA examiner also noted that the Veteran has had corticosteroid injections bilaterally in his knees, and he uses bilateral knee braces.  Range of motion testing revealed no ankylosis in either knee, but less movement than normal, weakened movement, and pain on movement with repetitive use.  Finally, the September 2012 VA examiner stated that there was not functional impairment of either the right or left lower extremity due to the bilateral knee conditions that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Based upon the September 2012 VA examination, permanent loss of use of one or both hands, one or both feet, or ankylosis of one or both knees or one or both hips has not been shown.  See 38 C.F.R. § 3.808(b).  Although the Veteran's service-connected conditions cause pain, weakness, and affect the use of the Veteran's upper and lower extremities to varying degrees, upon VA examination the Veteran retains at least some degree of use of both feet and both hands, and can move both knees and both hips.  Further, the Veteran's VA and private treatment records do not indicate that the Veteran's ability to use his hands and feet, or move his knees or hips, is worse than shown upon VA examination in September 2012, or that such use or movement has significantly declined since September 2012.

Further, the Veteran has not claimed that he suffers from permanent loss of use of one or both hands, one or both feet, or ankylosis of one or both knees or hips.  Instead, the Veteran has noted that his use of his extremities has been impaired to varying degrees by his service-connected conditions, and that he requires an automobile in which he can transport his wheelchair.  See, e.g., October 2014 Travel Board hearing testimony.  Unfortunately, under 38 U.S.C.A. § 3901 and 38 C.F.R. § 3.808, mere impairment of the use of the Veteran's hands, feet, knees, and/or hips does not qualify the Veteran as an "eligible person" for a certificate of eligibility for an automobile allowance and adaptive equipment, or adaptive equipment only.  

Finally, the Board notes that the Veteran has not indicated that he has suffered a severe burn injury due to his active military service which would cause scar formation limiting his movement.  See 38 C.F.R. § 3.808(b)(4).  The Veteran is also not currently service connected for an eye or visual disability, and he does not have a permanent impairment of vision of both eyes to the level required under 38 C.F.R. § 3.808(b)(3).  See, e.g., August 2011 VA optometry consultation (corrected refraction visual acuity of 20/25- in the right eye, and 20/25 in the left eye).

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that entitlement to a certificate of eligibility for an automobile allowance and adaptive equipment or adaptive equipment only has not been established, and the claim must be denied. 


ORDER

Entitlement to a certificate of eligibility for an automobile allowance and adaptive equipment or adaptive equipment only is denied.

REMAND

The Veteran contends that he was exposed to water contaminates at Camp Lejeune, and that such exposure caused his current esophageal cancer.  See October 2014 Travel Board hearing testimony; July 2014 Veteran statement; September 2013 Veteran statement.  The Veteran's service at Camp Lejeune falls within the timeframe during which individuals at Camp Lejeune were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, vinyl chloride, tetrachloroethylene (PCE) and trichloroethylene (TCE).  See VBA Fast Letter No. 11-03 (Jan. 11, 2011).

Fast Letter No. 11-03 provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these contaminated water cases.  See Training Letter No. 11-03 (April 27, 2011).  Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and because the Veteran's appeal includes the issue of entitlement to service connection for esophageal cancer secondary to water contaminates at Camp Lejeune, the Board must return this issue to the Louisville RO for further development.

Accordingly, the case is REMANDED for the following action:

1. In accordance with VBA Fast Letter No. 11-03, dated January 11, 2011, and VBA Training Letter 11-03, dated April 27, 2011, as well as any subsequent directives, the appeal must be remanded to the Louisville, Kentucky, RO for further development.

2. After the appropriate development has been completed, adjudicate the.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


